                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


KEVIN L. WILSON and DANA WILLIAMS WILSON                      PLAINTIFFS

V.                                 CAUSE ACTION NO. 5:18-CV-80-DCB-MTP

PHILIP WEST, Individually and in his Official
Capacity as Vice-President of the Natchez-
Adams School District;
JACQUELINE L. MARSAW, Individually and in
concert with Defendant, PHILIP WEST;
NATCHEZ-ADAMS SCHOOL DISTRICT BOARD OF
TRUSTEES; Amos James, Philip West, Thelma
Newsome and Brenda Robinson Individually and
in their Official Capacities and in concert
with Defendant, Philip West; and JOHN DOES
NOS. 1-10                                                     DEFENDANTS


                                   ORDER

       Before   the   Court   is    Defendant   Jacqueline        L.   Marsaw

(“Marsaw”)’s Motion to Dismiss [Doc. 20] and the plaintiff’s

Response in Opposition [Doc. 31]. For the reasons that follow, the

Motion to Dismiss [Doc. 20] is DENIED.

                               Background

       The plaintiffs allege violations of their First, Fourth, and

Fourteenth Amendment rights. Doc. 1, p.10, ¶12. They also allege

that   the   defendants   conspired    with   the   intent   to    deny   the

plaintiffs the equal protection of the laws in violation of 42

U.S.C. § 1985. The plaintiffs claim that Marsaw conspired with

other defendants and caused “defamatory and hate-driven [speech]
and induced publications to be made on social media, which likewise

evinces the patently false statements that the [p]laintiffs are

racists    and   that    all    persons       should   therefore   boycott    the

businesses and enterprises owned and operated by the [p]laintiffs,

so as to cause loss and damages to the [p]laintiffs.” Doc. 1, p.9,

¶11. The plaintiffs also claim that “[a]s a direct and proximate

result    of   the   actions    and   conduct     of   Defendant   Marsaw,    the

[p]laintiffs have suffered actual and compensatory, incidental and

consequential, damages all to their loss and detriment.” Doc. 1,

p.10, ¶11. The plaintiffs maintain that “[t]his case is about the

retaliatory boycott pursued by the Defendants, including Marsaw,

and not about validation of bonds under state statutory law.” Doc.

32, p.2. Therefore, the plaintiffs allege that the defendants

retaliated     against   the    plaintiffs’      expression   of   their     First

Amendment rights. Doc. 1, p.9, ¶11. The plaintiffs also make claims

of mental and emotional distress, invasion of privacy, and harming

business opportunities. See Doc. 1. Marsaw seeks to dismiss the

action on the grounds that the plaintiffs have failed to state a

claim upon which relief may be granted. Doc. 20, p.1, ¶1.

                               Standard of Review

     The Fifth Circuit makes clear that to survive a motion to

dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on


                                          2
its   face.’”   Gonzalez   v.   Kay,       577   F.3d    600,    603       (5th    Cir.

2009)(citing    and   quoting    Ashcroft        v.     Iqbal,   556       U.S.    662

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007))). A complaint is facially plausible when the complaint

contains factual content that allows the court to draw a reasonable

inference that the defendant is liable of the alleged misconduct.

Id. The Court accepts well-pleaded facts as true and considers

them in the light most favorable to the plaintiff. Romero v. City

of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018)(citing Stokes

v. Gann, 498 F.3d 483, 484 (5th Cir. 2007)). In ruling on the

defendant’s motion, the Court may rely on the complaint, its proper

attachments, and documents incorporated into the complaint by

reference. Wolcott v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).

                                 Analysis

      Regarding hate-speech, Marsaw moves to dismiss, claiming that

“being called a racist does not constitute hate speech within the

purview of the First Amendment.” Doc. 21, p.3. Marsaw discusses

several Supreme Court cases concerning speech protected by the

First Amendment and contends that because her speech is protected

by the First Amendment, the plaintiffs claims should be dismissed.

Doc. 21, p.5. However, Marsaw does not argue the elements of

pleading   hate-speech     or   what   determines         whether      a    word    is

actionable in court.


                                       3
      Miss. Code Ann. § 95-1-1 states

      All words which, from their usual construction and
      common acceptation, are considered as insults, and
      calculated to lead to a breach of the peace, shall be
      actionable. . . .


Id.   The   plaintiffs   allege   that   defendants   stated   that   the

plaintiffs are racists. Doc. 1, p.9. ¶11; Doc. 32, p.6.

      Because the Court considers all well-pleaded facts as true

and considers them in the light most favorable to the plaintiff at

this stage of the proceedings, the Court does not dismiss the

plaintiffs’ claims against Marsaw simply because she contests the

plaintiffs’ allegations and claims their claims will not succeed

at trial, based on Supreme Court cases regarding First Amendment

violations. See Romero, 888 F.3d at 176. Therefore, the Court

analyzes whether “racist” fits Miss. Code Ann. § 95-1-1’s category

as an actionable word. To be an actionable word, the word “racist”

must be “considered as [an] insult[], and [be] calculated to lead

to a breach of the peace.” Miss. Code Ann. § 95-1-1. The Court

finds that “racist” meets those requirements. Therefore, the word

is actionable and the plaintiffs’ Complaint should not be dismissed

simply because Marsaw “denies that she uttered such.” [Doc. 21,

p.2, 6]

      Regarding the plaintiffs’ defamation claims, Marsaw lays out

the elements necessary to prove defamation. Doc. 21, p.6. She

                                    4
argues that the plaintiffs failed to state a claim because the

elements of proof have not been satisfied. Id. Marsaw makes this

conclusion because she contends that she did not remark that the

plaintiffs were “racist.” Id. The standard for overcoming a motion

to dismiss, however, is not the same standard applied to succeed

at trial.

     To properly plead defamation, the plaintiffs must show

     (1)    A   false   and   defamatory   statement   concerning    the

            plaintiffs;

     (2)    An unprivileged publication to a third party;

     (3)    Fault amounting to at least negligence on the part of

            the publisher; and

     (4)    Either actionability of the statement irrespective of

            the special harm or the existence of special harm caused

            by the publication.

Moon v. Condere Corp., 690 So.2d 1191, 1195 (Miss. 1997)(internal

citations omitted). The fault requirement is heightened if the

allegedly defamed party is a public figure, however, neither the

plaintiffs nor Marsaw claim that the plaintiffs are public figures.

Id. The first element is met because the plaintiffs claim that

Marsaw “induced publications to be made on social media, which

likewise    evinces     the   patently   false   statements   that   the

[p]laintiffs are racists.” Doc. 1, p.9, ¶11. Marsaw argues that

                                    5
the second element is not met because “Plaintiffs have made no

allegations that Defendant Marsaw made these statements to anyone,

but that she caused the statement to be made.” Doc. 21, p.6. Marsaw

attempts to dismiss the plaintiffs’ Complaint on a technical

interpretation of “stating” and “causing statements.” Accepting

well-pleaded facts as true and considering them in the light most

favorable to the plaintiff, this Court interprets the plaintiffs’

language “causing statements        to be made on social media” as

fulfilling the unprivileged publication requirement of Moon v.

Condere Corp. Supporting this finding is plaintiffs’ claim that

“[i]n concert with [Defendant] West, Defendant Marsaw then caused

postings on her Facebook page, in which she threatened bodily harm

to   Mrs.   Wilson.”   Doc.   31,   p.6.   Facebook   page   postings   are

publications to third parties. The third element is met because

the plaintiffs claim that Marsaw conspired to make patently false

statements. Doc. 1, p.9, ¶11.

      Regarding the final element of defamation, Marsaw argues that

it has not been met. Marsaw states that “special harm” is the “loss

of something having economic or pecuniary value.” Speed v. Scott,

787 So.3d 626, 632 (Miss. 2001); Doc. 21, p.6. Marsaw alleges,

“Here, there has been no loss reported by the Plaintiffs.” Id.

However, the plaintiffs allege damage to their business as a result

of the alleged defamation. Doc. 1, p.9, ¶11. Specifically, the

plaintiffs allege that several patrons no longer patronize the
                                     6
plaintiffs’ business, Ram Rental, since the publications. Doc. 32,

p.6:

       [I]n the year 2017 absolutely no business was done by
       the [Natchez Adams School District (“NASD”)] with Ram
       Rental and only one transaction occurred in 2018.
       Defendant West himself boycotted the business, when he
       had previously patronized it. Other customers, Carlos
       Wright and Curtis Ford, who had previously patronized
       the business and who have performed sub-contracting work
       for the NASD, have not placed a single order with Ram
       Rental throughout 2018.


Id. (internal citations omitted). The Court considers the loss of

patronage to a business as an economic value. Therefore, the Court

finds that the plaintiffs pleaded special harm, meeting the final

requirement for defamation. The plaintiffs did not fail to state

a claim upon which relief may be granted, according to FED. R. CIV.

PRO. 12(b)(6).

       Accordingly,

       IT IS ORDERED that Defendant Marsaw’s Motion to Dismiss [Doc.

20] is DENIED.

       SO ORDERED this the 16th day of January, 2019.

                                       _/s/ David Bramlette________
                                       UNITED STATES DISTRICT JUDGE




                                  7
